Case 3:15-cv-00164-HES-MCR Document 126 Filed 02/05/19 Page 1 of 7 PageID 5514



                           UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION


    Aatrix Software, Inc.,

           Plaintiff,                                       Case No. 3:15-cv-00164-HES-MCR
    v.

    Green Shades Software, Inc.,

           Defendant.
                                                        /

    DEFENDANT’S RESPONSE IN OPPOSITION TO PLAINTIFF’S MOTION FOR
       LEAVE TO FILE A REPLY TO DEFENDANT’S RESPONSIVE CLAIM
                         CONSTRUCTION BRIEF

           Defendant, Green Shades Software, Inc. (“Greenshades”), through counsel,

    responds in opposition to Plaintiff’s Motion for Leave to File a Reply to Defendant’s

    Responsive Claim Construction Brief (Doc. 122; the “Motion”) as follows:

                                       INTRODUCTION

           Pursuant to the Amended Scheduling Order (Doc. 105, 104), the Parties filed their

    opening claim construction briefs on December 17, 2018 (Doc. 110 and 115) and their

    responsive claim construction briefs on January 16, 2019 (Doc. 117 and 120). The

    Parties filed a joint claim construction chart by January 30, 2019, including agreement on

    certain terms that were originally disputed and proposed constructions for certain terms

    that narrow the issues to be resolved by the Court. (Doc. 124). Despite the leeway

    already granted by the Court in permitting the Parties to exceed the page limit for both

    the opening and responsive briefing, Aatrix now seeks another bite at the apple by

    requesting leave to file a reply brief that was not contemplated by the parties or the Court

    in the claim construction process. Notwithstanding Aatrix’s unsupported allegations to
Case 3:15-cv-00164-HES-MCR Document 126 Filed 02/05/19 Page 2 of 7 PageID 5515



    the contrary, Defendant did not present any new law or facts that would warrant granting

    leave to file a reply brief. As set forth below, the change in the proposed construction

    was grammatical to clarify the central distinction that Plaintiff knew full well since the

    exchange of infringement and non-infringement contentions. The Court should therefore

    deny this request.

                                         ARGUMENT

           In its Motion, Aatrix alleges that “Defendant presented new constructions for the

    terms ‘form file’ and ‘data file’ in its last-minute filing with the Court on January 18.

    These constructions were not provided in the November 5, 2018 exchange of claim terms

    and proposed constructions, or in Defendant’s opening brief.” (Doc. 122 at 2). For the

    Court’s ease of reference, the allegedly “new” claim construction for these terms is

    copied below with the changes presented in strike-through and underline, as they were

    presented in Defendant’s responsive brief:

                         Data File: Defendant’s Proposed Construction

                     A computer file storing un-compiled data/information
                     instead of compiled source code or a program, the
                     computer file to be read, written to and otherwise
                     operated on by a computer program.



                         Form File: Defendant’s Proposed Construction

                     A computer file storing un-compiled data/information
                     as opposed to compiled source code or a program, and
                     including a model of an original paper form and the
                     calculations and rule conditions required to fill in a
                     viewable form to be read, written to and otherwise
                     operated on by the viewer program to generate the
                     viewable form that exactly mirrors (i.e. exactly
                     matches, replicates) the original paper form.


                                                 2
Case 3:15-cv-00164-HES-MCR Document 126 Filed 02/05/19 Page 3 of 7 PageID 5516



             Thus, the grammatical changes Defendant made to the construction for these two

    terms were not substantive but merely to clarify what was inherently present in the initial

    construction and fully disclosed to (and understood by) Aatrix in the meet and confer

    conferences of November 9, 2018 and November 16, 2018 and in Greenshades’ opening

    claim construction brief: namely, that these two files do not store compiled source code.

    Aatrix should not pretend to be “surprised that Defendant altered its claim construction

    for these two important claim terms.”

             During the Parties’ meet and confer conferences to discuss disputed claim terms,

    Defendant made clear its position that a form file was in the nature of a data file and

    could not contain compiled source code. In fact, in an effort to narrow the issues and

    perhaps reach agreement on a proposed construction for the term “form file,” the

    undersigned specifically asked whether Aatrix would agree that the form file does not

    include compiled code; Aatrix would not agree. See Exhibit 1, Declaration of Joseph W.

    Bain, ¶¶ 2-6.

             Defendant’s opening claim construction brief makes explicit reference to this

    earlier discussion and states “[t]herefore, the dispute really centers on whether a form file

    stores un-compiled data/information or whether it contains compiled programming code

    to be executed by a processor.” (Doc. 115 at 9).

             Defendant also made arguments with respect to the term data file, in which

    Defendant provided definitions that draw a clear distinction between data and a program

    in support of its construction.1 However, the dispute over the construction of the term

    “data file” has been narrowed since and now turns on only whether “data file” as used in

    1
     For example, the IEEE Dictionary for data file is “a file consisting of data in the form of text, numbers, or
    graphics, as distinct from a program file of commands and instructions. Compare program file.” Doc. 115
    at 8.

                                                          3
Case 3:15-cv-00164-HES-MCR Document 126 Filed 02/05/19 Page 4 of 7 PageID 5517



    the claims is limited to a reporting period. See, Joint Claim Construction Chart (Doc. 124

    at 3 “data file”). Thus, the issue for which Plaintiff seeks a reply on “data file” is moot.

           Aatrix’s opening claim construction brief demonstrates that it was aware of the

    key dispute regarding these two terms. In asserting its position, Aatrix states that “form

    files may comprise compiled code, assembled code, or interpreted code.” (Doc. 110 at

    10). With regard to the term “data file”, Mr. Rosenblatt (Aatrix’s expert) makes it clear

    that both he and Aatrix understood the key distinction Defendant was making between

    data and compiled source code. In dissecting Defendant’s construction, Mr. Rosenblatt

    states that “I assume Greenshades uses ‘compile,’ in ‘un-compiled data/information’ in

    the computer software sense of compiling source code into machine code [], and not

    in the ordinary dictionary sense of ‘compile’ as ‘collect and assemble.’” ( Doc. 112 at ¶

    18) (emphasis added).

           While Mr. Rosenblatt clearly understood what was meant, he never the less goes

    on to criticize use of the term “un-compiled data” stating that “[a] POSA has no

    understanding of ‘compiled data’ and therefore no understanding of ‘un-compiled data.’”

    Id. Defendant’s grammatical edit to the proposed constructions for data file and form file

    addresses this hair-splitting objection by removing the adjective “un-compiled” from

    “data” and expressly contrasting data with compiled code, which Mr. Rosenblatt and

    Aatrix clearly have always understood is the central dispute.

           Ultimately, the purpose of claim construction is to aid the jury. The parties

    structured the Markman procedure in anticipation that the briefing could result in

    clarifying changes to the proposed constructions to focus on what is truly in dispute.

    Final proposed constructions were not ordered to be filed with the Court until after the



                                                  4
Case 3:15-cv-00164-HES-MCR Document 126 Filed 02/05/19 Page 5 of 7 PageID 5518



    exchange of briefs. Indeed, such agreement and narrowing of issues in fact occurred by

    the time of the Joint Claim Construction Chart (Doc. 124).

            Finally, Aatrix’s infringement contentions and Defendant’s non-infringement

    contentions exchanged before the Markman procedures further demonstrate that Aatrix

    was aware of the Parties’ disagreement with respect to the term “form file” well before

    the claim construction briefing. In particular, Aatrix infringement contentions state that:

            [t]he .xap Silverlight Application form file comprising a model of the
            paper form is a form file. Microsoft Visual Studio allows a user to create a
            .xap Silverlight Application form file for use in the Greenshades PTS
            product. Microsoft Visual Studio creates the form file by compiling the
            .xaml and .xaml.cs components into a .xap Silverlight Application form
            file.

    Composite Exhibit 2 at 42 (emphasis added).3

    Aatrix described the accused components .xaml and .xaml.cs as source code. (Id.at 5 and

    6) (highlighting added).

            Thus, Aatrix contends that a compiled Silverlight Application is the claimed form

    file. In response, Defendant provided its non-infringement contentions, which state that

    “Greendshades cannot be found to infringe because the TFC and PTS and the associated

    programs for displaying the accused 940 and 941 images are compiled and hard coded.”

    (Composite Exhibit 3 at 5) (highlighting added).4

            Thus, Aatrix was well aware of Defendant’s position that form file and data file

    do not store compiled source code.               Plaintiff’s grammatical edits to the proposed

    construction did not present new constructions, as alleged by Aatrix, but merely clarified


    2
      Page citation in exhibits is to PDF page.
    3
      Aatrix’s Infringement Contentions dated October 1, 2018. The excerpts include claim charts for claim 1
    of the ‘615 Patent and claim 1 of the ‘393 Patent as related to GreenShades’ Payroll Tax Service (PTS)
    product.
    4
      Composite Exhibit 3 includes excerpts from GreenShades’ non-infringement contentions.

                                                        5
Case 3:15-cv-00164-HES-MCR Document 126 Filed 02/05/19 Page 6 of 7 PageID 5519



    the language which Aatrix already understood, as demonstrated by its own opening brief.

    Similarly, the Declaration of Dr. Rosenberg was directly responsive to Aatrix’s expert

    declaration. Aatrix seeks to circumvent the already extended page limit by requesting an

    unwarranted reply brief to further address distinctions that have been addressed in its

    briefing and by its expert. Defendant respectfully requests that the Court deny this

    request.

    February 5, 2019                                  Respectfully submitted,

                                                      /s/ Joseph W. Bain
                                                      Joseph W. Bain, Trial Counsel
                                                      Florida Bar No. 860360
                                                      Shutts & Bowen LLP
                                                      525 Okeechobee Blvd. Suite 1100
                                                      West Palm Beach, Florida 33401
                                                      jbain@shutts.com

                                                      and

                                                      H. Timothy Gillis, Trial Counsel
                                                      Florida Bar No. 0133876
                                                      Jeffrey S. York, Trial Counsel
                                                      Florida Bar No. 987069
                                                      Shutts & Bowen LLP
                                                      1022 Park St. Ste. 308
                                                      Jacksonville, Florida 32204
                                                      tgillis@shutts.com
                                                      jyork@shutts.com
                                                      (904) 899-9950

                                                      Attorneys for Green Shades Software, Inc.




                                               6
Case 3:15-cv-00164-HES-MCR Document 126 Filed 02/05/19 Page 7 of 7 PageID 5520



                                 CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on February 5, 2019, I electronically filed the

    foregoing with the Clerk of Court pursuant to the Administrative Procedures for

    Electronic Filing in Civil and Criminal Cases of this Court by using the CM/ECF System

    which will send a notice of electronic filing to the following:

    John B. Lunseth
    Briggs and Morgan, P.A.
    80 South Eighth Street
    2200 IDS Center
    Minneapolis, MN 55402-2157
    jlunseth@briggs.com
    Attorneys for Plaintiff Aatrix Software, Inc.

    Joanne M. O’Connor
    Jones, Foster, Johnston & Stubbs, PA
    505 S Flagler Dr - Suite 1100
    PO Box 3475
    West Palm Beach, FL 33402-3475
    joconnor@jones-foster.com
    Attorneys for Plaintiff Aatrix Software, Inc.

                                                          /s/Joseph W. Bain
                                                          Joseph W. Bain




                                                    7
    SBDOCS 68036 2
